Gileillan, C. J.
The evidence on the issue in the case was conflicting, the two parties testifying directly contrary to each other. The testimony of plaintiff was to some extent corroborated, but it left a fair question for the jury to determine which was the true account, and we can easily see how, from the appearance and demeanor of the witnesses, and the'ir manner of testifying, the jury *423might credit defendant rather than plaintiff. Their decision is final.
The plaintiff having testified that defendant accepted his offer of $3.25 per M. for doing the 'work, the defendant having squarely testified to the contrary, evidence of the value of the work was admissible, as it would tend to show which was the more credible statement. Kumler v. Ferguson, 7 Minn. 442, (Gil. 351;) Schwerin v. De Graff, 21 Minn. 354; Miller v. Lamb, 22 Minn. 43. What it cost in fact to do the work was not admissible, for, in the nature of things, neither party could know it when they made their contract. The question calling for a statement of the cost was objectionable; but the Witness did not answer responsively to the question, but, instead, stated the value of the work.
Order affirmed.
Yanderburgh, J., took no part in the decision.
(Opinion published 55 N. W. Rep. 600.)